Name: 2000/481/EC: Commission Decision of 14 July 2000 on the recognition of 'RINAVE - Registro Internacional Naval, SA' in accordance with Council Directive 94/57/EC (notified under document number C(2000) 1876) (Text with EEA relevance) (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  Europe;  maritime and inland waterway transport;  political framework;  transport policy
 Date Published: 2000-07-29

 Avis juridique important|32000D04812000/481/EC: Commission Decision of 14 July 2000 on the recognition of 'RINAVE - Registro Internacional Naval, SA' in accordance with Council Directive 94/57/EC (notified under document number C(2000) 1876) (Text with EEA relevance) (Only the Portuguese text is authentic) Official Journal L 193 , 29/07/2000 P. 0091 - 0091Commission Decisionof 14 July 2000on the recognition of "RINAVE - Registro Internacional Naval, SA" in accordance with Council Directive 94/57/EC(notified under document number C(2000) 1876)(Only the Portuguese text is authentic)(Text with EEA relevance)(2000/481/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administration(1), and in particular Article 4(3) thereof,Whereas:(1) Article 4(3) of Council Directive 94/57/EC states that Member States may submit to the Commission a request for a recognition of three years for organisations which meet all the criteria of the Annex other than those set out under paragraph 2 and 3 of the section "General" of the Annex,(2) Portugal has submitted a request for a recognition of three years for "RINAVE - Registro Internacional Naval, SA" as per Article 4(3) of the abovementioned Directive.(3) The Commission has verified that "RINAVE - Registro Internacional Naval, SA" meets all the criteria of the Annex to the abovementioned Directive other than those set out under paragraph 2 and 3 of section "General" of the Annex.(4) The provisions of this Decision are in line with the opinion of the Committee set out in Article 7 of Directive 94/57/EC,HAS ADOPTED THIS DECISION:Article 1"RINAVE - Registro Internacional Naval, SA" is recognised pursuant to Article 4(3) of Council Directive 94/57/EC for a period of three years as from the date of adoption of this Decision.Article 2The effects of this recognition are limited to Portugal.Article 3This Decision is addressed to the Portuguese Republic.Done at Brussels, 14 July 2000.For the CommissionLoyola De PalacioVice-President(1) OJ L 319, 12.12.1994, p. 20.